Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-13-00703-CR

                                  Aaron T. ALVAREZ,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 379th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2010CR12559
                         Honorable Ron Rangel, Judge Presiding

       BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED AS MODIFIED. We order the trial court’s judgment modified to delete the
imposition of attorney’s fees.

      SIGNED October 15, 2014.


                                             _____________________________
                                             Marialyn Barnard, Justice